I concur in the judgments. The determination of the question as to whether the municipality had the right to fix a rate for gas furnished for cooking and heating purposes is not necessary to a decision of either case, and I therefore express no opinion thereon. The complaint against petitioner in the recorder's court charged him with charging, collecting and receiving the excessive rate for gas furnished to one Witman, not only for cooking and heating purposes, but also for illuminating purposes.
As it thus charged the collecting and receiving of the excessive rate for gas furnished for illuminating purposes, it charged a public offense, within the jurisdiction of the recorder's court. (Denninger v. Recorder's Court, ante, p. 629.) It cannot, therefore, be held that the recorder's court has exceeded its jurisdiction, and this proceeding must fail.
McFarland, J., Henshaw, J., and Lorigan, J., concurred.